 BARNHARDT MANUFACTURING COMPANY261BARNHARDTMANUFACTURING COMPANYandTEXTILE WORKERS UNIONOF AMERICA, CTO, PETITIONER.Case No.11-RC-486.March 3,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin L. Ball, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, a North Carolina corporation, is engaged in themanufacture of cotton batts, absorbent cotton, and medical and dentalcotton at its Charlotte, North Carolina, plant.The parties agree tothe scope and composition of the unit, except that the Petitioner wouldexclude and the Employer include the following employees :Leadmen:There are nine leadmen employed by the Employer whospend part of their time doing manual work.They receive an hourlyrate of pay which is higher than that of the rest of the production andmaintenance employees.The record shows that they have no author-ity to hire, discharge, or discipline employees, or effectively to recom-mend such action.Although they give orders to other employees, itappears that they merely pass along instructions which they havereceived from the foremen.We find that the leadmen are not super-visors within the meaning of the Act?We therefore include them inthe unit.Gateman:The Employer employs one gateman, during the day,who is assigned to the gatehouse of the plant.His duty is to see to itthat only authorized persons enter the plant.Although he is neitherarmed, deputized, nor uniformed, we find that he is a guard withinthe meaning of the Act.2We will therefore exclude him.Watchmen:The testimony of the Employer discloses that there areonly two night watchmen, and no other guards, employed by it at1GastoniaWeaving Company,91 NLRB 899.fWe8tVirginia Pulp and Paper Company,96 NLRB 871.103 NLRB No. 22.267966-54-vol.103--18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDnight.They regularly patrol the plant, principally for fire protec-tion.We find that they are guards within the meaning of the Act .3We will therefore exclude them.Routing or production clerk:The routing or production clerk worksin the office adjacent to the Employer's vice president, and is underhis supervision.The record discloses that he keeps records pertain-ing to the scheduling of production, and that his work requires him tospend substantial periods of time in production areas following up theschedules and taking samples of the work back to the office.We areof the opinion that he is in fact a plant clerical, and we shall includehim in the Unit .4Office boys:The two office boys work in the mailroom, which is in theoffice building, and are under supervision of the Employer's president.They stamp mail and run errands to town and in the plant.On occa-sions, they cut samples in the sample room for inclusion in outgoingmail.Although their errands carry them into the plant, they haveno interests in common with the production and maintenance em-ployees.We will exclude them from the unit.Statistical clerk, billing clerk, and receiving clerk-typist:The sta-tistical clerk makes up weekly production reports and checks invoicesafter they have been calculated by the billing clerk.The billing clerkmaintains records pertaining to shipping, and the receiving clerk-typist maintains a perpetual inventory of stock and handles incominginvoices.Their place of work is in the main office, and they areunder the supervision of the Employer's vice president.Moreover,none of their time is spent working in the plant. In our opinion thework of the statistical clerk, the billing clerk, and the receiving clerk-typist is more nearly related to that performed by the general officeemployees than that performed by the production and maintenanceemployees.We shall therefore exclude them from the unit .6We find, therefore, that the following employees of the Employeremployed at its Charlotte, North Carolina, plant, constitute a unitappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees, including leadmen andthe production or routing clerk, but excluding the office boys, thestatistical clerk, the billing clerk, the receiving clerk-typist, officeclerical employees, the gateman, the watchmen, professional employ-ees, and all supervisors as defined in the Act.[Text of Direction of Election omitted frompublication in thisvolume.]8Goodall Company,80 NLRB 562.4Westinghouse Electric Corporation,89 NLRB 8.6Mississippi Products, Inc.,78 NLRB 873.6 Alpine TradingCo., 77 NLRB 766;Rutherford Garment Company,100 NLRB No. S.